188 F.2d 472
TERRIO,v.UNITED STATES.
No. 13431.
United States Court of Appeals Fifth Circuit.
April 25, 1951.Rehearing Denied May 30, 1951.

Frank L. Merrill, William H. Scott, Houston, Tex., Philip D. Beall, Pensacola, Fla., for appellant.
K.M. Nolen, Asst. U.S. Atty., Brian S. Odem, U.S. Atty., Houston, Tex., for appellee.
Before HOLMES, McCORD and RUSSELL, Circuit Judges.


1
PER CURIAM,


2
We have carefully examined each and every specification of error urged by appellant, and find them without exception wholly without substance or merit.   There is substantial evidence in the record which points unerringly to the guilt of appellant, and abundantly supports the verdict and sentence.   Glasser v. U.S., 315 U.S. 60, 80, 62 S.Ct. 457, 86 L.Ed. 680;  Beland v. U.S., 5 Cir., 100 F.2d 289, 291.   The judgment is


3
Affirmed.